Mahoney, P. J., and Mikoll, J.,
dissent and vote to dismiss in the following memorandum by Mikoll, J. Mikoll, J. (dissenting). We respectfully dissent. Words are libelous per se and are actionable without proof of special damages if they affect a person in his profession, trade or business by imputing to him any kind of fraud, dishonesty, misconduct, incapacity, unfitness or want of any necessary qualification in the exercise thereof (Four Star Stage Light, v Merrick, 56 AD2d 767). It is for the court to decide in the first instance whether writings are susceptible to the particular defamatory meaning which a plaintiff ascribes to them. In doing so, a letter which contains a purported libel should be read as a whole, with the statements being construed together and measured by the effect they would have on the average reader (James v Gannett Co., 40 NY2d 415, 419-420).
Read in that manner, we conclude that the letter in issue, though angry in its tone and intended to irritate and wound, represents nothing more than a minor disagreement over entitlement to an ice machine and a demand for its prompt surrender. The letter is not of such tenor as to meet the criteria for libel per se. Defendant’s cross motion to dismiss the complaint should therefore have been granted.